Dear Mr. Holtzclaw:
You have requested an opinion from our office regarding the authority of the Police Jury, under the powers granted to the Police Jury by the provisions of LSA-R.S. 33:1415, to establish pre-existing conditions relative to the performance in office of a member of a board or commission appointed by the Police Jury. The request contemplates that the member would be automatically removed from office in the event he or she fails to live up to said pre-existing conditions.
LSA-R.S. 33:1415, as applied to Ouachita Parish, only provides the parish governing authority the power to abolish the entire board or commission, it does not provide explicit authority to remove any particular member of the board or commission. This assumes that the board or commission in question is not required to be established by state law. Subsection E of the statute provides the parishes of East Carroll, West Carroll and Madison with the express authority to remove specific member of a board or commission for just cause.
The Ouachita Parish Police Jury does have the authority to remove a member of a board or commission that it appointed for just cause. The request asks if certain pre-existing conditions relative to the duties and performance of the appointee in office can be established that would result in automatic removal from office if violated. In effect, such pre-conditions would define just cause in certain circumstances. There are many reasons for removal of a member of a board or commission, including but not limited to dereliction of duties, inefficiency, conviction of a felony and malfeasance in office. Given the normal considerations of due process of law for the accused and the fact that termination of a member would be an official action of the Police Jury, subject to the Open Meetings Law, LSA-R.S. 42:4.1, et seq., it is our opinion that such pre-conditions, with the anticipated automatic removal from office would violate the rights of the member and the intent of LSA-R.S. 42.2, which states that "every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office."
Should you have any additional questions, please contact the undersigned at your convenience.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ ROBERT B. BARBOR Assistant Attorney General
RPI:RBB:glb
Date Received:
Date Released:
ROBERT B. BARBOR Assistant Attorney General